DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a removeable locking mechanism” in claims 8, 10, 14, and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the limitation “the groove” is recited. However, there is insufficient antecedent basis for the limitation in the claim as recited.
Regarding claim 10, the limitation “the locking mechanism” is recited. However, there is insufficient antecedent basis for the limitation in the claim as recited.
Claim 9 is included in the rejection for depending on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (5,176,130) in view of Black (2004/0006332).
Regarding claim 1, Kim discloses a skincare device configured to treat the skin of a user, comprising: a main body (36; housing) having a first side (top portion of house 36) having a first surface (surface defined on top surface of top of housing 36 as shown in FIG. 1) (col. 3, lines 5-10; FIG. 1), a second side (22; window) substantially opposite the first side having a second surface (planar surface of 22 as shown in FIG. 2) (col. 3, lines 45-50), and an intermediate portion (portion around the housing defined with side of upper 56 and lower 58 housing sections) (col. 3, lines 10-15) extending from the first side to the second side and having a third surface (see FIG. 1 and 2; any surface between first and second surface can be third surface); a motor (30) disposed within the main body and configured to produce pulsations of said skincare device (causes the generation of vibratory motion) (col. 4, lines 10-19); a temperature control unit (24; infrared radiation sources or lamps) disposed within the main body (col. 3, lines 41-55; see also FIG. 4), the temperature control unit configured to generate heat to treat said skin and transfer the heat to the first side (infrared heat may be applied the selected portions of the user’s anatomy through heat conductive portion of housing or window 22) (col. 3, lines 50-55 and col. 4 lines 10-11); a user control (52; switch) disposed on the intermediate portion, the user control configured to operate the motor, and the temperature control unit (switch is moved to the desired setting whereby vibration and or infrared heat may be applied to selected portions of the user’s anatomy) (col. 4, lines 5-20). While Kim does disclose the infrared light or lamp as a heat applicator, it is also a light source as acclaimed which will emit 
Black teaches a skin treatment device comprising a body having a first side (see FIG. 9 of Black) comprising a light source (930; light sources) disposed within the body and configured to emit light to treat said skin (light beam with unique hygienic effect), the light source configured to emit the light adjacent the first side and a user control configured to operate the light source (directed out the first side, therefore emitting light adjacent the first side) and a user control (950; switch) configured to operate the light source (switch for the light source) (para. 0036, 0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the skincare treatment device of Kim a light source disposed within the main body and configured to emit light to treat said skin, the light source configured to emit the light adjacent the first side (that is to add openings to allow optical fibers to direct light beats out through openings) and that the user control is configured to operate the light source as taught in order to deliver beams of light with a unique hygienic effect (para. 0036) but can also be anti-inflammatory effect, a preventative effect, an anti-bacterial effect, sterilizing effect, a  cosmetic effect, a therapeutic effect, a healing effect, a bio-stimulative effect, a bio-altering effect, a pain-[relieving] effect, an agent penetrating effect, a photo-rejuv[e]nating effect, a photo-dynamic treatment effect, a skin stimulating effect, a hair growth stimulating effect or a nail treatment effect (para. 0005).


Regarding claim 3-5, the modified device of Kim discloses that the light source is configured to emit red, green and blue lights (embodiment of FIG. 9 is described as being similar to that of FIG. 7 which is described to have light sources “as discussed supra”; Black discloses discussion in supra references light sources having red, green and blue wavelengths 112 & 122 in para. 0028 and red wavelengths 222 in para. 0029).
Regarding claim 6, the modified device of Kim discloses the second surface defines a set of protrusions (54, nipples) (Kim, col. 3, lines 10-15).
Regarding claim 8, the modified device of Kim discloses a removable locking mechanism (42; detents) to be inserted into the groove (groove being the “groove” defined by the space between lip 50 and wall of lower housing section 58, see FIG. 6; detents snap into the groove) (Kim, col. 3, lines 48-52).
Regarding claim 10, the modified device of Kim discloses that a beauty accessory (window, heat conductive portion of housing) secured in place on the first side by the locking mechanism (42; detents) (col. 3, lines 45-55).

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (5,176,130), in view of Black (2004/0006332) as applied to claim 1 above, and in further view of Boone, III et al. (2010/0049177).

Boone, teaches a skin care therapy device that combines massage therapy, light therapy, and thermal energy therapy (abstract, para. 0088) including a sensor (temperature sensor or thermostat 261, see para. 0087) disposed within the main body (202; hand piece, see para. 0048 and FIG. 2) configured to detect the temperature of the skincare device and shut down the skincare device in the event that it exceeds a certain temperature (temperature sensor may also function as a safety features, the control unit may decrease or disconnect power to the radiation sources) (para. 0088).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the modified device of McNair a sensor and a corresponding control unit disposed within the main body configured to detect the temperature of the skincare device and shut down the skincare device in the event that it exceeds a certain temperature as taught by Boone in order to prevent the user from burning their skin (para. 0088) in an event of device malfunction or user error in improper setting.

Regarding claim 9, the modified device of Kim discloses that the locking mechanism is substantially transparent (window is preferably comprised of an infrared transparent material) (Kim, col. 3, lines 45-55), but does not specify that it is plastic.
However, Boone teaches a skin care therapy device that combines massage therapy, light therapy, and thermal energy therapy (abstract, para. 0088) comprising a radiation source 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the window of the modified device of Kim to by plastic as taught by Boone since thermally conductive plastics are well known in the art for facilitate heat transfer from radiation sources to the patient’s tissue (para. 0104).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (5,176,130), in view of Black (2004/0006332) as applied to claim 1 above, and in further view of Driscoll et al. (2016/0030279).
Regarding claim 11, the modified device of Kim has everything as claimed but does not disclose a controller disposed within the main body and an interface operatively connected to the controller, the interface being configured to transmit information to a mobile phone. 
However, Driscoll teaches a personal massaging device (100) that also provides heating (150) which teaches a controller (180) and an interface (195, para. 0034) operatively connected to the controller (para. 0024), the interface being configured to transmit information to a mobile phone (system 300 may include a PMD interfaced with computing device 304, which can includes a mobile phone) (para. 0056).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the modified device of Kim a controller disposed within the main body and an interface operatively connected to the .

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (5,176,130), in view of Black (2004/0006332) as applied to claim 1 above, and in further view of Mertens et al. (2008/0071138).
Regarding claim 12, the modified device of Kim does not disclose that the third surface comprises of silicone.
However, Mertens teaches a vibration device that has a housing that comprises silicone (device housing 62 can be constructed from biocompatible materials  including silicone) (para. 0051).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the third surface of the modified device of Kim silicone as taught by Mertens to ensure that it will not cause adverse tissue reactions when placed in contact with the patient’s skin (para. 0051).
Regarding claim 13, the modified device of Kim discloses that a portion of the second surface is comprised of silicone and is integrally formed with the third surface (see FIG. 1 of Kim, third surface and second surface are integrally formed as it transitions down, as modified by Mertens above to be constructed from biocompatible materials for the housing, see also rejection to claim 12 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-12 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,307,330 (pat ‘330). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1, 14, and 19, claims 1, 13, and 18 of pat ‘330 have everything as claimed, the only difference being that the claims also recite the light source emitting light into the groove and that in claim 1 of the present application, there is no grooves recited.
Regarding dependent claims1-12, 15-18 and 20, claims 2-12, 14-17 and 19 of pat. ‘330 has the same limitations as claimed.

Claim 13 of rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,307,330 (pat ‘330)  in view of Mertens et al. (2008/0071138).
Regarding claim 13, claim 12 of does not recite a portion of the second surface is comprised of silicone and is integrally formed with the third surface

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the second and third surface of claim 12 of pat. ‘330 integrated silicone as taught by Mertens to ensure that it will not cause adverse tissue reactions when placed in contact with the patient’s skin (para. 0051).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mettler (3,828,769), Muchisky et al. (4,757,806), Kim (2011/0251523)  teaches a vibrational heat treatment device comprising a facial mask mounted to a first surface of the device. Zhou et al. (2012/0109043) and Zhou (2016/0331308) discloses a skin treatment device with a specimen dispenser. Choi (2017/0035649) discloses a vibratory treatment means with surface with protrusions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL TSAI
Primary Examiner
Art Unit 3619



/MICHAEL J TSAI/             Primary Examiner, Art Unit 3619